DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/22 has been entered.
 	Claim 19 is canceled as per applicant’s amendment dated 8/1/22.  
Status of claims
Claims 1-2, 4-5, 9, 11, 13-15, 17-18, 21-22 and 27-31 are pending in the application.
Claims 3, 6-8, 10, 12 , 16, 19- 20 and 23-26 are canceled.
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/21.
	Claims 1-2, 4-5, 9, 11, 13-15, 17-18, and 27-31 are examined in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 9, 11, 13-15, 17-18, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 18 and 3o under (c ) deleted the expression “ at least one thiol-based compound selected from “ and recites now “ about … by weight of thiolactic acid and salts thereof and mixtures thereof”. The claim under c) does not include the qualifying language preceding the recited alternatives and the scope of  claims are unclear.
Detailed explanation is requested regarding the scope of claim under c).
Note that all the other ingredients have qualifying language and recited in proper Markush group.
The following rejection is maintained.
Applicants are requested to see the whole document which is modified for pointing to each ingredient and the conclusion statement. 
Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 9, 11, 13-15, 17-18 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2015/0297496 (‘496) and WO 2017/106942 (‘942).
The effective filing date of WO document is 12/23/2015.
US ‘496 teaches personal care compositions for keratin substrate and at ¶ [0015] teaches:

    PNG
    media_image1.png
    222
    429
    media_image1.png
    Greyscale

US ‘496 at ¶¶ [0063-0064]  teaches:

    PNG
    media_image2.png
    173
    402
    media_image2.png
    Greyscale

US ‘496 at ¶ [0079] teaches “ polyquaternium-7” and at ¶ [0149] also teaches:

    PNG
    media_image3.png
    442
    454
    media_image3.png
    Greyscale

Polyquaternium-7 is drawn to claimed “ cationic conditioning polymer “ (claims 1, 13, 18, 28  and 30 ). US ‘496  at ¶ [0101] teaches:

    PNG
    media_image4.png
    153
    527
    media_image4.png
    Greyscale

  Thus US ‘496 teaches adding surfactants in the compositions  and this includes claimed cationic and non-ionic surfactants and amphoteric surfactants and US ‘496 at ¶ [0107] teaches amphoteric surfactants, which are cocamidopropyl betaine, cocobetaine (claims 1,4-5, 18 and 30 ). See table 6, exemplifying claimed alkylamido betaine, which is cocamidopropylbetaine and the amount is 3.85 % (claims 1, 4-5, 18 and 30). This amount is within “0.1 to about 10% of” claim 1 and  within “ about 0.8 to about 6% “ of claims 18 and 30 at  [0111] teaches cationic surfactants (claim 1 and exemplifies under example 15 cetrimonium chlorideclaims 1-3 and 18)  and at  [0115] teaches fatty  alcohols as the preferred fatty substances  and this is claimed as nonionic surfactants in the instant application (claims 1, 11, 18, 27 and 30 and exemplifies under example 15 cetyl alcohol drawn to claimed non-ionic surfactant and the amount is 5% (claims 1, 11-12 and 18) and at ¶ [0123] teaches claimed neutralizing agents which are lithium hydroxide,  sodium hydroxide and potassium hydroxide drawn to claimed alkali metal hydroxides and US ‘496 describes MEA, DEA, TEA drawn to claimed organic amines  (claims 18 and 30).
US ‘496 at [0137] teaches “ in preparing personal compositions, it is preferred to add suitable thickening agents … to provide a desirable consistency and teaches claimed thickening agents which are carboxy vinyl polymers , gums (claims 1, 9) and also teaches hydroxyethyl cellulose and Carbomer (claims 18 and 30) and the amount is about  0.1 to about 25% and the preferred amount is about 0.01-5%  and the claimed amount about  0.01 to about 5 % of claim 10 and about  0.05 to about 1 % of claims 18  and 30 overlaps with the preferred amount  and exemplifies under example 15 , cetyl hydroxy ethyl cellulose drawn to claimed thickening agent and the amount is 0.50% (claims 1, 9-10 and 18). US ‘496 at  [0144] teaches silicones and the preferred silicones are amino-silicones (claimed amino silicone, which is optional in claims 1, 18 and 30). Note that “ optionally or optional” means it is absent also. US ‘496 at ¶ [0140] teaches the pH range and the range is about 3 to about 13 and the claimed range from 2 to less than 7  of claim 1 and from about 3 to about 5 of claims 18  and 30 overlaps with  the broad range and also overlaps with the preferred range which is from about 4 to about 8. 
Example 15 exemplified is “substantially free of anionic surfactant selected from sulfate surfactants, sulfonate surfactants, sarcosinate surfactants” (claims 1, 29 and 31).
 Table 6 exemplified is sulfate free shampoo and this also meets the limitation of claim 19, which is “substantially free of anionic surfactant selected from sulfate surfactants, sulfonate surfactants, sarcosinate surfactants” (claims 1, 29 and 31).
The difference between US ‘496 and instant application is with respect to ingredient c) thiol compound and with respect to claims 14, 18 and 30 for specific amino silicones and amount.
However, WO ‘942 teaches composition and process for shaping or altering the shape of hair. WO document at page 2, line 30 through page 3, line 8 teaches: 
“It was surprisingly and unexpectedly discovered that the composition of the present invention is stable and has a viscosity that corresponds to a non-drip, spreadable and homogeneous consistency that facilitates the ease of application of the composition onto hair fibers, thereby resulting in an effective process of shaping or altering the shape of hair. In addition, the process of the invention allows good straightening/relaxing of hair while at the same time limiting the degradation of hair and maintaining an appreciated working quality, especially without excessive vaporization of the composition at the time of straightening. The hair treatment process according to the invention also makes it possible to minimize the problems of breaking of the hair fibers. The composition and the process of the invention were also found to improve the physical properties of the hair, by durably reducing the volume of the hair and the frizziness effect “.
  WO document teaches at page 6, under a) from about 4 to about 8% of thiolactic acid (claims 1, 7-8,  18 and 30) and also teaches claimed neutralizing agent under b) and claimed non-ionic surfactant under c) (fatty alcohol which is cetearyl alcohol) and the amount is from about 5% to about 10% ( claims1, 18, 27 and the 30) and the claimed amount about  0.05 to about 10% for fatty alcohol under nonionic surfactant of claim 18 overlaps with the amount taught by WO and the claimed amount about  1% to about 10% for fatty alcohol  in claim 30 also overlaps with the amount taught by WO the pH is ranges from 2-7. 
WO document at page 10, line 18 through page 11, line teaches:

    PNG
    media_image5.png
    477
    648
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    60
    618
    media_image6.png
    Greyscale

WO document also teaches claimed non-ionic surfactants at pages 25-28 and teaches claimed  conditioning polymers as quaternary ammonium compounds at page 28, line 22 through page 32, line 19 and claimed cationic surfactants at page 32, lines 20-31 and this includes behentrimonium chloride  and cetyl trimethyl ammonium chloride. See also page 33, ll. 15-25.
Example 1 exemplifies composition which has thiolactic acid, amodimethicone (claims  14, 18 and 30), cetearyl alcohol (claimed non-ionic surfactant).
Example 1 is also free of “ substantially free of anionic surfactants selected from sulfate surfactants, sulfonate surfactants , sarcosinate surfactants and mixtures there of “
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare  personal care compositions of US  ‘496 by adding amphoteric surfactant and any cationic polymer and  fatty alcohols, thickening agent, cationic surfactant and add example 1 composition of  WO document with the reasonable expectation of success that the modified compositions  exhibit detangling, wet combability, wet feel, dry combability, dry feel, sheen, static flyaway control, hydrophobicity, surface smoothening, improved deposition, no build-up, color protection, and/or curl retention and also provide “virgin feel condition” to the hair after multiple washes particularly with respect to (1) increased hydrophobicity, (2) improved detangling and wet combability, (3) improved deposition, and/or (4) no build-up and adding example 1 to the compositions exhibit stability over time, that is, they do not exhibit phase separation and they can be stored for several months without modification and with very little change or fluctuation in the viscosity and/or rheology and pH of the composition and  exhibited smooth, non-drip, and homogenous texture/consistency  and effectively shaped or straightened hair. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive. 
All the arguments in response to after final has been addressed in the advisory.
Examiner will once again address applicants’ arguments regarding  the unexpected properties for the inventive compositions shown in the specification at pages 59-60. 
See below for the same addressed in the advisory regarding the properties are not unexpected properties but expected properties.

    PNG
    media_image7.png
    301
    695
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    115
    686
    media_image8.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619